—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered March 4, 1999, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing her, as a second violent felony offender, to concurrent terms of 8 years, unanimously affirmed.
The court’s Sandoval ruling, which permitted inquiry into whether defendant had previously been convicted of one felony and 20 misdemeanors between November 1992 and March 1998, while precluding inquiry into the nature and underlying facts of those convictions, and which permitted inquiry into defendant’s use of various aliases, birth dates and Social Security numbers, balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 459).
Defendant did not preserve her contention that the evidence supporting the element of physical injury was insufficient and we decline to review it in the interest of justice. Were we to review this claim, we would find that the jury could have reasonably inferred that the individual who was cut by defendant and who bled profusely suffered substantial pain (see, People v Guidice, 83 NY2d 630, 636). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Saxe and Buckley, JJ.